                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                              No. 17-CR-3047-LTS

 vs.                                             RULE 11(c)(1)(C) REPORT AND
                                                    RECOMMENDATION
                                                 CONCERNING GUILTY PLEA
 CRAIG EUGENE ESSING,

               Defendant.
                                ____________________


       On November 26, 2018, the above-named Defendant, Craig Eugene Essing, by
consent (Doc. 78), appeared before the undersigned United States Magistrate Judge
pursuant to Federal Rule of Criminal Procedure 11, and entered a plea of guilty to Count
1 of the Superseding Indictment (Doc. 35).         After cautioning and examining the
Defendant under oath concerning the subject mentioned in Rule 11, the court determined
that the guilty plea was knowledgeable and voluntary, and the offense charged was
supported by an independent basis in fact containing the essential elements of the offense
charged in Count 1 of the Superseding Indictment.
       The court therefore RECOMMENDS that the plea of guilty be accepted and the
Defendant be adjudged guilty.
       At the commencement of the Rule 11 proceeding, the Defendant was placed under
oath and advised that if he answered any questions falsely, he could be prosecuted for
perjury or for making a false statement.       He also was advised that in any such
prosecution, the Government could use against him any statements he made under oath.
       The court asked a number of questions to ensure the Defendant=s mental capacity
to enter a plea. The Defendant stated his full name, his age, and the extent of his
schooling. The court inquired into his history of mental illness and addiction to narcotic
drugs. The court further inquired into whether the Defendant was under the influence
of any drug, medication, or alcoholic beverage at the time of the plea hearing. From
this inquiry, the court determined that the Defendant was not suffering from any mental
disability that would impair his ability to make knowing, intelligent, and a voluntary plea
of guilty to the charge.
       The Defendant acknowledged that he had received a copy of the Superseding
Indictment, and he had fully discussed these charge with his attorney.
       The court summarized the charge against the Defendant, and listed the elements
of the crime. The court determined that the Defendant understood each and every
element of the charge, and the Defendant=s counsel confirmed that the Defendant
understood each and every element of the charge.
       The court elicited a full and complete factual basis for all elements of the crime
charged in Count 1 of the Superseding Indictment.
       The court advised the Defendant of the consequences of his plea, including, the
maximum fine and the maximum term of imprisonment.
       With respect to Count 1, the Defendant was advised that the mandatory minimum
term of imprisonment is 10 years; the maximum term of imprisonment is life; the
maximum fine is $10,000,000; the maximum period of supervised release is life; and the
minimum period of supervised release is 5 years.
       The court advised the Defendant that he was pleading guilty under a plea
agreement1 with the Government that provided for the imposition of a specific, agreed
sentence at the time of the sentencing hearing. After confirming that a copy of the
written plea agreement was in front of the Defendant and his attorney, the court


1
 The parties have entered into a plea agreement under Federal Rule of Criminal Procedure
11(c)(1)(C). The plea agreement provides that Defendant will plead guilty to Count 1 of the
Superseding Indictment (Doc. 35), and the Counts 2 and 3 will be dismissed at the sentencing
hearing.
                                            2
determined that the Defendant understood the terms of the plea agreement. The court
explained to the Defendant that at the sentencing hearing, the district judge would
consider whether or not to accept the plea agreement and impose the agreed sentence. If
the district judge decided to accept the plea agreement and impose the agreed sentence,
then the Defendant would receive the agreed sentence. If the district judge decided to
reject the plea agreement and impose a different sentence, then the Defendant would have
an opportunity to withdraw his plea of guilty and plead not guilty. The court further
advised the Defendant that under to the terms of the plea agreement, which is entered
into under Federal Rule of Criminal Procedure 11(c)(1)(C), he would be sentenced to a
term of imprisonment of 180 months (15 years). The court explained to the Defendant
that if the district judge rejected the plea agreement and the Defendant did not withdraw
his guilty plea, then the court could dispose of the case less favorably toward him than
the plea agreement contemplated, including imposing a longer sentence than the one to
which the parties had agreed in the plea agreement.
      The Defendant also was advised that the court was obligated to impose a special
assessment of $100.00 which he must pay.        He also was advised of the collateral
consequences of a plea of guilty. The Defendant acknowledged that he understood all
of the above consequences.
      The court explained supervised release to the Defendant, and advised the
Defendant that a term of supervised release would be imposed in addition to the sentence
of imprisonment. The Defendant was advised that among other conditions of supervised
release, he could not commit another federal, state, or local crime while on supervised
release, and he could not possess illegal controlled substances while on supervised
release. The Defendant was advised that if he were found to have violated a condition
of supervised release, then his term of supervised release could be revoked and he could



                                           3
be required to serve in prison all or part of the term of supervised release without credit
for time previously served on supervised release.
        The Defendant was advised that parole has been abolished.
        Defendant also acknowledges that his plea agreement contains an appeal waiver,
and he agrees to waive his appeal rights as set out in that waiver.
        The Defendant indicated he had conferred fully with and was fully satisfied with
his attorney. The Defendant=s attorney indicated that there is a factual basis for the guilty
plea.
        The Defendant was advised fully of his right to plead not guilty, and have a jury
trial, including:
        1.    The right to assistance of counsel at every stage of the pretrial and trial
              proceedings;
        2.    The right to a speedy, public trial;
        3.    The right to have his case tried by a jury selected from a cross-section of
              the community;
        4.    That he would be presumed innocent at each stage of the proceedings, and
              would be found not guilty unless the Government could prove each and
              every element of the offense(s) beyond a reasonable doubt;
        5.    That the Government could call witnesses into court, but the Defendant=s
              attorney would have the right to confront and cross-examine those
              witnesses;
        6.    That the Defendant would have the right to see and hear all witnesses
              presented at trial;
        7.    That the Defendant would have the right to subpoena defense witnesses to
              testify at the trial, and if he could not afford to pay the mileage and other
              fees to require the attendance of those witnesses, then the Government
              would be required to pay those costs;
        8.    That the Defendant would have the privilege against self-incrimination; i.e.,
              he could choose to testify at trial, but he need not do so, and if he chose not


                                             4
                to testify, then the court would, if the Defendant requested, instruct the jury
                that the Defendant had a constitutional right not to testify;
          9.    That any verdict by the jury would have to be unanimous;
          10.   That he would have the right to appeal, and if he could not afford an
                attorney for the appeal, then the Government would pay the costs of an
                attorney to prepare the appeal.
          The Defendant also was advised of the rights he would waive by entering a plea
of guilty. The Defendant was told there would be no trial, he would waive all the trial
rights just described, and he would be adjudged guilty without any further proceedings
except for sentencing.
          The Defendant confirmed that his decision to plead guilty was voluntary and was
not the result of any promises, other than plea agreement promises, and his decision to
plead guilty was not the result of any threats, force, or anyone pressuring him to plead
guilty.
          The Defendant confirmed that he still wished to plead guilty, and he pleaded guilty
to Count 1 of the Indictment.
          The court finds the following with respect to the Defendant=s guilty plea:
          1.    The guilty plea was voluntary, knowing, not the result of force, threats or
                promises, except plea agreement promises, and the Defendant is fully
                competent.
          2.    The Defendant is aware of the maximum punishment.
          3.    The Defendant knows his jury rights.
          4.    The Defendant has voluntarily waived his jury rights.
          5.    There is a factual basis for the plea.
          6.    The Defendant is, in fact, guilty of the crime to which he is pleading guilty.
          The Defendant was advised that a written presentence investigation report would
be prepared to assist the court in sentencing. The Defendant was asked to provide the


                                               5
information requested by the U.S. Probation Office to prepare the presentence
investigation report. The Defendant was told that he and his counsel would have an
opportunity to read and object to the presentence report before the sentencing hearing,
and he and his counsel would be afforded the opportunity to be heard at the sentencing
hearing.
       The Defendant was advised that the failure to file written objections to this Report
and Recommendation within 14 days of the date of its service would bar him from
attacking this court=s Report and Recommendation, which recommends that the assigned
United States District Judge accept the Defendant=s plea of guilty.        Defendant was
advised that he may waive any right to file written objections to this Report and
Recommendation by filing a written waiver form. The AWaiver of Objections to Report
and Recommendation@2 form is available on the Court=s web page.
       United States v. Cortez-Hernandez, 2016 WL 7174114 (8th Cir. 2016) (per
curiam), suggests that a Defendant may have the right to de novo review of a magistrate
judge=s recommendation to accept a plea of guilty even if no objection is filed. But see
28 U.S.C. ' 636(b)(1); Fed. R. Crim. P. 59(b). The district court judge will undertake
a de novo review of the Report and Recommendation if a written request for such review
is filed within fourteen (14) days after this order is filed.
       DONE AND ENTERED at Sioux City, Iowa, this 26th day of November, 2018.

                                                   Kelly K.E. Mahoney
                                                   Chief United States Magistrate Judge
                                                   Northern District of Iowa


2
   This form can be found at two locations on the Court=s web page: www.iand.uscourts.gov,
((1)Clerk    of    Court,     Forms,     Criminal     Forms,     G.1   Plea   Documents,
WaiverOfObjectionsForm.002.002.pdf; (2) Judges= Information, Magistrate Mahoney, Standing
Forms).


                                              6
